Exhibit 10.1


ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT (the "Agreement") is made effective as of the 19th day
of November 2014, by and among Asher Enterprises, Inc., a Delaware Corporation
having a principal place of business at One Linden Place, Great Neck, New York
11021 (the "Assignor"); Proteus Capital, LLC, a Utah corporation whose address
is 3291 East 3900 South, Salt Lake City, UT 84124 (the "Assignee") and  ,
ECOLOCAP SOLUTIONS INC., a Nevada corporation, (the "Company").


WHEREAS, Assignee wishes to assume, all of the Assignors' right, title, and
interest in and to an 8% Convertible Promissory Note, dated as of October 21,
2013 made by the Company in the original principal amount of $32,500.00 in favor
of Assignor (the "Note") ; and


WHEREAS, the Assignor desires to assign to the Assignee all of the Assignors'
right, title, and interest in and to the Note, based on the terms and conditions
set out herein.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the parties hereto, the parties hereto agree as follows:



1. Assignment.   Subject to and in accordance with the terms and conditions set
forth in this Agreement, the Assignor hereby grants, sells, assigns, and conveys
to the Assignee, without recourse, all of the Assignor's right, title and
interest in and to the Note.  Within five (5) business days of receipt of the
consideration (as set forth below), Assignor shall mail to the Assignee the
original Note.




2. Consideration.   In consideration for the assignment of the Note, Assignor
shall be paid the sum of $25,000.00 (the "Purchase Price") to be paid in lawful
money of the United States of America by 4:00P.M. November 21, 2014 to the
account below:



Transit Routing # 021000021
Account Name – Naidich Wurman Birnbaum & Maday, IOLA
JPMorgan Chase Bank, Bellmore, NY 11710
ACCOUNT#:  PLEASE CALL FOR THE ACCOUNT NUMBER


This Agreement shall be held in escrow pending receipt of the Purchase Price by
Assignor.  Upon receipt of confirmation of payment this Agreement shall be
released to Assignee. PARTIAL PAYMENT OF THE PURCHASE PRICE IS NOT ACCEPTABLE.



3. Representations of Assignor.   Assignor hereby represents and covenants to
Assignee that:




a. Assignor has all requisite authority to execute and deliver this Agreement
and any other document contemplated by this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby;




b. The outstanding principal amount of the Note, as of November 19, 2014 is
$32,500.00.




c. Assignor's interest in and to the Note is free and clear of all liens,

--------------------------------------------------------------------------------





encumbrances, obligations or defects which are of record prior to the date of
this Agreement.



d. Assignor is an "accredited investor" within the meaning of Regulation D, Rule
501 (a), promulgated by the Securities and Exchange Commission under the
Securities Act.




e. Neither Assignor nor any of its officers and directors arc now, or have been
in the last 90-days, officers or directors of the Company, or beneficial holders
of 10% or more of its stock




4. Representations of Assignee.   The Assignee hereby represents and covenants,
individually, to the Company that:




a. Assignee has all requisite power and authority to execute and deliver this
Agreement and any other document contemplated by this Agreement to be signed by
the Assignee and to perform its obligations hereunder and to consummate the
transactions contemplated hereby;




b. Assignee understands that the shares to be issued upon conversion of the Note
have not been, and may not be, registered under the Securities Act of 1933, as
amended (the "Securities Act") by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Assignee's representations as expressed herein or otherwise made
pursuant hereto;




c. Assignee has substantial experience in evaluating and investing in securities
of companies similar to the Company and acknowledges that it can protect its own
interests.   Assignee has such knowledge and experience in financial and
business matters so it is capable of evaluating the merits and risks of its
investment in the Company.   Assignee are an "accredited investor" within the
meaning of Regulation D, Rule 501 (a), promulgated by the Securities and
Exchange Commission under the Securities Act;




d. Assignee has had an opportunity to receive all information related to the
Company requested by them and to ask questions of and receive answers from the
Company regarding the Company, and its business.   Assignee has reviewed the
Company's periodic reports on file with Securities and Exchange Act filings;




e. Assignee understands that there is a limited trading market for the shares
issued upon conversion of the Note and that an active market may not develop for
the shares.




f. Assignee represents and warrants that it has read the terms of the Note and
agrees to such terms.












--------------------------------------------------------------------------------




5. Entire Agreement.   This Agreement constitutes the entire agreement between
the parties in respect of the assignments contemplated hereby and there are no
warranties, representations, terms, conditions, or collateral agreements
expressed or implied, statutory or otherwise, other than expressly set forth in
this Agreement.  This Agreement expressly supersedes and replaces any and all
prior understandings or agreements between the parties with respect to the
subject matter of this Agreement.




6. All Further Acts.   Each of the parties hereto will do any and all such acts
and will execute any and all such documents as may reasonably be necessary from
time to time to give full force and effect to the provisions and intent of this
Agreement.  The Assignor further agrees that it will, at any time and from time
to time after the date hereof, upon the Assignee's request, execute, acknowledge
and deliver or cause to be executed and delivered, all further documents or
instruments necessary to effect the transactions contemplated in this Agreement.




7. Choice of Law.   This Agreement shall be governed by, and construed with, the
laws of the State of New York, without giving effect to the conflict of laws
provisions thereof.




8. Notices.   Notices to Assignee under the Note, shall be to the address set
forth above.




9. Headings.   The headings and captions contained in this Agreement are for
convenience of reference only and will not in any way affect the meaning or
interpretation of this Agreement.




10. Survival.   Each party is entitled to rely on the representations and
warranties of the other party and all such representations and warranties will
be effective regardless of any investigation that the party has undertaken of
failed to undertake.  The representations and warranties will survive the
effective date of this Agreement and continue in full force and effect until six
(6) months after the effective date of this Agreement.




11. No Assignment.   No Party may assign any right, benefit or interest in this
Agreement without the written consent of the other party, which consent may not
be unreasonably withheld.  This Agreement will inure to the benefit of, and be
binding upon, the Assignors and the Assignee and their respective successors and
assigns.




12. Amendment.   This Agreement may not be amended except by an instrument in
writing signed by each of the parties.




13. Release.   Upon receipt by Assignor of the Purchase Price, "Assignor hereby
irrevocably and unconditionally releases and forever discharges the Company of
and from any and all rights, obligations, promises, agreements, debts, losses,
controversies, claims, causes of action, liabilities, damages, and expenses,
including without limitation attorneys' fees and costs, of any nature, whether
known or unknown, asserted or unasserted, which it ever had, now have, or
hereafter may have against the Company under the Note.




14. Counterparts and Electronic Means.   This Agreement may be executed in
several counterparts, each of which will be deemed to be an original and all of
which will together constitute one and the same instrument.  Delivery of an
executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the day and year
first written above.

 
 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.


Assignor:


ASHER ENTERPRISES, INC.






By:               CURT KRAMER


Name:       Curt Kramer


Title:          President










Company:




ECOLOCAP SOLUTIONS INC.




By:            MICHAEL SIEGEL


MICHAEL SIEGEL
Chief Executive Officer




Assignee:




Proteus Capital, LLC






By:               DAVID FIFE
Name:       David Fife
Title:          President







